Citation Nr: 0613299	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He served in World War II and was awarded the 
Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO) which granted service connection for 
PTSD and assigned a 30 percent disability rating.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occasional flashbacks, avoidant behaviors, irritability, and 
sleep disturbance.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition, particularly 
sleep disturbance and anxiety, warrant a disability rating 
higher than that contemplated by the current 30 percent 
evaluation.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2003 which was specifically intended to address the 
requirements of the VCAA.  The March 2003 letter from the RO 
specifically notified the veteran that to "establish 
entitlement for an increased evaluation in your service 
connected compensation benefits, the evidence must show that 
the disability has increased in severity."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2003 VCAA letter, the veteran was informed that VA "must 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2003 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency that has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  More specifically, the March 2003 
letter instructed the veteran to provide:

[t]he name of the person, agency (including VA Medical 
Centers), or company who has any relevant records; the 
address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of 
medical records.  Complete, sign and return the enclosed 
VA Form 21-4142, 'Authorization for Release of 
Information' for any non VA Medical Center.  Use a 
separate form for each doctor or hospital where you were 
treated.  Be sure to supply all information requested on 
VA Form 21-4142.  If the treatment was by a VA Medial 
Center furnish the above information on the enclosed VA 
Form 21-4138.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2004 SOC specifically included the provision in 
question, 38 C.F.R. § 3.159(b)(1), indicating that the 
veteran "provide any evidence in [his] possession that 
pertains to the claim."  

The Board acknowledges that the March 2003 VCAA notice letter 
did not contain a specific request for the veteran to provide 
any evidence in his possession that pertained to the claim or 
something to the affect that he give VA everything he had 
that pertained to his claim.  A complying notice, however, 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  

Through the years, the RO has asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing the claim.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous under such circumstances.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claim in April 2003.  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court recently 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran has already been service connected for PTSD.  
Moreover, as outlined above, the veteran has received proper 
notice of element (4), degree of disability.  

With respect to effective date, both the RO and, as will be 
explained in greater detail below, the Board have determined 
that an increased rating is not warranted.  Thus, the issue 
of effective date is moot, as there is no increased rating 
for which to assign an effective date.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA outpatient treatment 
records and the report of an April 2003 VA psychiatric 
examination.  The veteran has not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his substantive appeal that he did not want a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

Assignment of diagnostic code 

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition warrants a 
disability rating higher than that contemplated by the 
current 30 percent evaluation.  

As noted above, to obtain the next highest available rating 
(of 50 percent), the record must include evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  The veteran has not demonstrated any of these 
symptoms.

First, the record is negative for any irregularity with 
speech and communication.  To the contrary, the April 2003 VA 
examiner noted that no impairment of communication or thought 
process was present.  The veteran's speech was reported to be 
spontaneous, relevant, and at a normal rate and rhythm.  
Similar findings were noted in the veteran's outpatient 
treatment records.

During the April 2003 VA examination, the veteran further 
denied panic attacks, rituals, or obsessions that interfere 
with functioning.  The April 2003 VA examination report and 
the veteran's outpatient psychiatric treatment records are 
also negative for any evidence of difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; or impaired abstract thinking.  The 
veteran's thinking has routinely been found to be logical, 
goal oriented, without evidence of a formal thought disorder.  
Both long and short term memory as well as insight and 
judgment have been reported to be intact, and no problems 
with attention or concentration have been noted.  Moreover, 
the veteran has been able to demonstrate competent management 
of his household finances, diet, personal hygiene, and other 
activities of daily living.  He has also regularly denied 
visual or auditory hallucinations, and has not exhibited any 
delusional behavior.

The veteran has also not demonstrated difficulty in 
establishing effective work and social relationships.  While 
he reports some irritability, social withdrawal, and 
occasional conflict with family members, various psychiatric 
care givers, such as the January 2003 VA examiner, have 
characterized such symptoms as "only very mild."  Indeed, 
the veteran is active in the lives of his children and has a 
close relationship with a daughter with whom he resides.  He 
was also in a long-term marriage prior to his wife's death.  
Moreover, the veteran worked as a home health aide for a 
hospice organization prior to his retirement in 2001, a 
position which undoubtedly required frequent interaction with 
others.  While the veteran has reported some distrustfulness 
of others and social withdrawal, outpatient treatment records 
note that he still has involvement in social, leisure, and 
recreational activities.  

Finally, the veteran's GAF scores have ranged from 57 to 66, 
which is indicative of only mild to moderate symptoms.  
Accordingly, the Board finds that an increased rating is not 
warranted in the instant case.  The veteran's primary PTSD 
symptoms, such as sleep disturbance, avoidant behavior, and 
occasional flashbacks are simply not productive of the 
impairment of functioning contemplated by a higher 
evaluation.  

Fenderson consideration

As was noted in the Introduction, this appeal arises from the 
grant of service connection and the initial assignment of a 
disability rating by the RO in January 2003.  In that rating 
decision, as 30 percent disability rating was assigned for 
PTSDF effective as of the date of the veteran's initial 
claim, July 26, 2002. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the appeal period.  In 
particular, the medical evidence of record, although 
indicating that the veteran believes that his PTSD had become 
somewhat worse over time, in essence show relatively stable 
symptoms, as indicated by the GAF scores (ranging from 57 to 
66).  Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire 
period.

Extraschedular consideration

In the September 2004 SOC, the RO included the regulation 
regarding extraschedular evaluation.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) in connection with this 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  With respect 
to hospitalization, it does not appear from the record that 
the veteran has ever been hospitalized for PTSD.  All 
psychiatric treatment has been conducted on an outpatient 
basis.

Marked interference with employment has also not been 
demonstrated.  While the veteran, who is over 80 years old, 
is now retired, he had a long and active work history.  It 
does not appear that his PTSD symptoms would preclude 
employment.  To the contrary, psychiatric examination has 
revealed that the veteran has no impairment of memory, 
thought, insight, or judgment.  He was found to be 
functioning quite well, and was able to successfully carry 
out the activities of daily living.  Such is inconsistent 
with marked interference with employment.  Moreover, while 
the veteran's sleep disturbance, occasional flashbacks, and 
mild social withdrawal may understandably result in some 
occupational impairment, this level of impairment is 
specifically contemplated in the 30 percent rating currently 
assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, an extraschedular evaluation is not warranted.





Conclusion

In short, as explained above, the objective evidence in the 
instant case reveals a disability picture consistent with a 
30 percent rating, and no higher, under the schedular 
criteria.  An increased rating for PTSD is therefore not 
warranted.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


